Exhibit 10.3

FIRST AMENDMENT TO REAL ESTATE PURCHASE CONTRACT

This First Amendment to Real Estate Purchase Contract (“Amendment”), is entered
into and made effective as of September 7, 2018 by and between MAIN STREET
KINGWOOD, LTD. (“Seller”), and THRE GLOBAL INVESTMENTS, LLC (“Purchaser”, and
collectively with Seller, herein referred to as the “Parties”).

WITNESSETH

WHEREAS, Seller and Purchaser entered into that certain Real Estate Purchase
Contract dated effective as of August 10, 2018 (the “Contract”); and

WHEREAS, Seller and Purchaser desire to amend the Contract as more fully set
forth below.

NOW THEREFORE, in consideration of the foregoing recitals, the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency which is hereby acknowledged, the Parties hereto hereby agree as
follows:

1. The foregoing recitals are true and correct and are incorporated herein by
reference.

2. The defined term of “Due Diligence Period” as set forth in Section 5 of the
Contract is hereby amended to mean “the period from the Contract Date through
5:00 P.M. Central on September 21, 2018” such that the expiration of the Due
Diligence Period shall be 5:00 P.M. Central on September 21, 2018.

3. Except as modified by this Amendment, the terms and conditions of the
Contract are hereby ratified and confirmed by the Seller and the Purchaser. In
the event of a conflict between the terms of the Contract and the terms of this
Amendment, the terms of this Amendment shall govern. All defined terms used in
this Amendment shall have the meaning assigned to them in the Contract unless
otherwise expressly set forth herein.

4. For the convenience of the Parties, this Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Amendment
to physically form one document. Email transmissions of any executed original
and/or retransmission of any executed email transmission shall be deemed to be
the same as delivery of an executed original. At the request of any party
hereto, the other parties hereto shall confirm email transmissions by executing
duplicate original documents and delivering the same to the requesting party or
parties.

[SIGNATURES ON FOLLOWING PAGES]

 

1 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed under seal this Amendment as
of the date first above written.

 

PURCHASER: THRE GLOBAL INVESTMENTS, LLC By:  

/s/ Donnie Berry

Name:   Donnie Berry Title:   Sr. Associate

[SIGNATURE OF SELLER ON FOLLOWING PAGE]

[Signature Page to First Amendment to Real Estate Purchase Contract]

 

2 of 3



--------------------------------------------------------------------------------

SELLER:

MAIN STREET KINGWOOD, LTD.,

a Texas limited partnership

By:  

Main Street Kingwood GP, LLC,

a Texas limited liability company,

General Partner

  By:  

/s/ Elizabeth Jacob

  Name:   Elizabeth Jacob   Title:   Vice President

[Signature Page to First Amendment to Real Estate Purchase Contract]

 

3 of 3